Citation Nr: 1113769	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-07 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for Dependents Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The appellant is the spouse of the Veteran who had active military service from September 1976 to October 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  The appellant is unrepresented in the course of this appeal.


FINDINGS OF FACT

1.  In a May 1994 rating decision, VA granted the Veteran a permanent and total disability rating due to his service-connected disabilities and established basic eligibility for Chapter 35 benefits, effective October 1993.  

2.  In September 1999, the Veteran and the appellant married.  

3.  In September 2008, an application was received from the appellant for DEA (Chapter 35) benefits.  


CONCLUSION OF LAW

The criteria for revision of the appellant's delimiting date to September 16, 2009, (but no later) for receipt of DEA benefits, Chapter 35, Title 38, United States Code have been met. 38 U.S.C.A. §§ 3501, 3512, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 21.3046 (2010); Cypert v. Peake, 22. Vet. App. 307 (2008).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In connection with the claim on appeal, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the law provides for a delimiting date later than what was assigned by the RO.  Any additional extension of the delimiting date has been found to lack legal merit.  Thus, as the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

The appellant claims that she is eligible for Chapter 35 DEA benefits.  She maintains that because the Veteran, her spouse, was determined to be permanent and totally disabled within three years after his discharge from service, she is eligible for Chapter 35 benefits for a 20 year period rather than for the usual 10 year period.  Alternatively, she also claims that her eligibility began in September 1998, the date she and the Veteran were married, not May 1994, the date the Veteran was notified that he was totally and permanently disabled.  

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the spouse of a veteran who has a total disability permanent in nature resulting from a service- connected disability, during a period of qualifying service.  38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 21.3021(a)(3)(i).

Under the rule regarding the payment of educational assistance benefits under Chapter 35, Title 38, United States Code, for a veteran's spouse, the beginning date of eligibility for a spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the veteran's total and permanent rating or the date of notification, or any date between the dates as specified by the eligible spouse.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3046(a)(2)(iii).

Educational assistance shall not exceed 10 years after one of the following last occurs: (i) The date on which the Secretary first finds the spouse from whom eligibility is derived has a service- connected total disability permanent in nature; (ii) The date on which the Secretary determines that the spouse from whom eligibility is derived died of a service- connected disability.  38 U.S.C.A. § 512(b)(1)(B)(i)(ii).  

The 10-year delimiting period may be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35. 38 U.S.C.A. § 3512(b)(2); 38 C.F.R. § 21.3047(a)(i-iv).  An eligible spouse's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education. 38 C.F.R. § 21.3047(c).  Also, it must be clearly established by medical evidence that such program of education was medically infeasible. 38 C.F.R. § 21.3047(a)(2)(i).

Here, in a May 1994 rating decision, the Veteran was awarded a permanent and total disability rating, and eligibility for DEA benefits, was established effective October 1, 1993.  He received notification of this decision on May 27, 1994.  It is unclear as to whether he was married at that time.  However, if he was married, it is established that he was not married to appellant.  The Veteran and the appellant were lawfully married on September 16, 1999.

In September 2008, the appellant filed a claim for entitlement to DEA benefits for an approved program of secondary education, via her status as the dependent spouse of the Veteran.  These benefits were denied.  The RO indicated that the appellant's eligibility began on May 27, 1994, and that the ending of her eligibility was May 27, 2004.  Her application for benefits was therefore deemed to have been received beyond the delimiting date.

A review of the claims file fails to show that the appellant filed for an extension of the delimiting identified by the RO.  She does not contend otherwise.  She also makes no argument that she was prevented from applying for her Chapter 35 benefits due to mental or physical disability.  The Board therefore does need to decide the matter in view of the applicable regulations, which would entail considering 38 C.F.R. § 21.3047(a) to determine whether the appellant was genuinely precluded from completing a program of education because of a qualifying physical or mental disability.  Rather, there is recently applicable legal precedent issued by the Court of Appeals for Veterans Claims (Court) during the pendency of the appellant's appeal that provides a wholly different grounds upon which to consider, and duly grant, a later delimiting date for the award of DEA benefits.

In Cypert v. Peake, 22 Vet. App. 307 (2008), the Court considered the case of an appellant-spouse seeking DEA benefits, who had married the veteran more than 10 years after the date that the veteran was notified of his award of a permanent and total disability rating.  Under the applicable regulations, the appellant's application would have been untimely as the window within which a dependent spouse may elect use of DEA benefits is no more than 10 years from the date of notification to the veteran of his permanent and total disability rating.  See 38 C.F.R. § 21.3046(a).  Although acknowledging that the Secretary has discretion to determine the beginning of the 10- year delimiting period, the Court found that his discretion is not unfettered.  Rather, it found that, "by the plain language of 38 U.S.C.A. § 3501(a)(1)(D)(i), a person who is a spouse of a person who has a service-connected total and permanent disability is an eligible person, and by the plain language of 38 U.S.C.A. § 3512(b)(1)(A) anyone made eligible by section 3501(a)(1)(D) may be afforded educational benefits 'during the 10-year period beginning on the date (as determined by the Secretary) the person becomes an eligible person within the meaning of section ... 3501(a)(1)(D).'" (Emphasis in original.)  Id. at 309.  Interpreting these statutory provisions, the Court held that, pursuant to section 3512(b)(1)(A), the appellant-spouse became an "eligible person" when she married the veteran, thus triggering the 10-year eligibility period within which to be awarded DEA benefits. Id. at 309-10.  As a result, the Court determined that the appellant's DEA application was not untimely and that she had a 10-year window from the date of the parties' marriage within which to utilize DEA benefits.

The holding in Cypert as applied to the instant case mandates the revision of the beginning date of the appellant's 10-year eligibility period and, consequently, a change in the delimiting date.  While the factual background of this case is not exactly identical to that in the Cypert case, inasmuch as here the appellant and the Veteran were actually married within the 10-year delimiting period, the principles from this precedent case are still controlling.  Essentially, as a result of the Court's holding in Cypert, the beginning date of a dependent spouse's eligibility to DEA benefits is now determined under the statute to be the date of marriage to the Veteran, and not according to the provisions set forth by regulation, so long as the date of marriage is after the notification of VA finding the veteran to be permanently and totally disabled.  Accordingly, the beginning date of the appellant's eligibility for DEA benefits should be September 16, 2009, the date that she and the Veteran were married and she, therefore, became an eligible person under 38 U.S.C.A. § 3512(b)(1)(A).  As a result of this change in the appellant's beginning date of eligibility, her 10-year eligibility period actually expires on September 16, 2019, rather than May 27, 2004 as previously determined. Consequently, the appellant is still within her eligibility period to receive DEA benefits.

The Board therefore finds that the appellant is entitled to a revised delimiting date of September 16, 2009, within which to utilize her DEA benefits for an approved program of education.

Notwithstanding subparagraph A, an eligible person referred to in that subparagraph who is made eligible under section 3501(a)(1)(D)(i) of this title by reason of a service-connected disability that was determined to be a total disability permanent in nature not later than three years after discharge from service may be afforded educational assistance under this chapter during the 20-year period beginning on the date the disability was so determined to be a total disability permanent in nature, but only if the eligible person remains the spouse of the disabled person throughout the period.  38 U.S.C.A.  § 3512(b)(1)(D).  

Thus, consideration has been given to the appellant's contention that the delimiting date for using her DEA benefits should be September 16, 2029.    Referencing 38 U.S.C.A. § 3512(b)(1)(D), she maintains that because the Veteran, her spouse, was determined to be permanent and totally disabled within three years after his discharge from service, she is eligible for Chapter 35 benefits for a 20 year period rather than for the usual 10 year period.

At the outset, it is important to note that in October 2008, Chapter 35 guidelines were changed to allow for certain claimants to have a 20 year delimiting date.  These claimants, were afforded educational assistance for a 20 year period beginning the date the Veteran's disability was determined to be a total disability permanent in nature, but only if the eligible person remains the spouse of the disabled person throughout the period.  A review of the legislative history revealed that the extended period of time was meant to recognize the significant challenges in the years following a veteran's severe injuries.  The bill was designed to extend from ten years to twenty years the time within which the spouses of severely injured veterans would have to use their DEA benefits.  Specifically, the 20 year period would be available to a spouse of a Veteran who became permanently and totally disabled within 3 years after discharge from service, if the spouse remained married to the injured Veteran.  The Committee believed that the extension was necessary to recognize that the extensive time and effort spent caring for a severely injured Veteran may preclude a spouse from using DEA benefits during the existing 10-year period.  

In this case, the appellant is not considered an eligible person in this regard.  Although the Veteran was determined to be totally and permanently disabled within three years of his service discharge, the appellant was not his spouse at the time of his permanent and total rating, such that she is unable to remain his spouse throughout the period.  The appellant and the Veteran were married in 1999, more than five years after he was notified via his May 1994 rating that he was permanently and totally rated.  It would be impossible for the appellant to be an intended beneficiary of this benefit since she could not remain his spouse throughout the entire period.  As such, the appellant does not meet the "eligible person" standard in this case and she is not entitled to the 20 year delimiting date for DEA benefits.  



ORDER


A revised delimiting date of September 16, 2009, and no later, for the award of DEA benefits under Title 38, U.S. Code is granted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


